Title: Edmé Jacques Genet to John Adams: A Translation, 24 October 1778
From: Genet, Edmé Jacques
To: Adams, John


      
       Sir
       Versailles, 24 October 1778
      
      I have translated for his Lordship, Comte de Vergennes, the sundry articles from the New York gazette which you will find in the enclosed fragment from an English gazette of 17 October. No doubt the next Courier de l’Europe will have a translation of these various documents. As a result, France will see only one side of the question, that which the British Commissioners choose to present, without, at the same time, seeing the American response because the American gazettes, which will undoubtedly contain suitable replies, will not reach Europe in time to be effective. I, therefore, take the liberty of asking you, not to reply in your own name, but simply to furnish me with notes from which I shall be able, in the soon to be published No. 58 of Affaires l’Angleterre, to combat the insulting assertions made by the British Commissioners against the Congress and its members, particularly respecting the article on the cartouche boxes of General Burgoyne’s army and the present state of these troops in Boston, &c.
      I will make them appear to be the reflections and observations of an unknown person, and, at least, our common enemies will not have the advantage of flooding Europe with their accusations against the Congress and France without an attempt to set people’s minds on the right track.
      I am with respect, sir, your very humble and very obedient servant
      
       Genet
      
      
       P.S. The sooner you can send me your observations, the better.
      
     